Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-22-2007

Hall v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2128




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Hall v. Comm Social Security" (2007). 2007 Decisions. Paper 1581.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1581


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                           NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                  Case No: 06-2128

                                BARBARA K. HALL,
                                       Petitioner

                                           v.

                     COMMISSIONER OF SOCIAL SECURITY,
                                   Respondent


                   On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                                  Civil No. 02-6918
                   District Judge: The Honorable Cynthia M. Rufe


                  Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                 February 13, 2007

                    Before: SMITH and FISHER, Circuit Judges,
                          and DIAMOND, District Judge*

                             (FILED: February 22, 2007)



                                      OPINION


DIAMOND, District Judge.



      *
       The Honorable Gustave Diamond, Senior District Judge for the Western District
of Pennsylvania, sitting by designation.

                                          1
       Barbara K. Hall appeals from the order of the District Court adopting the Report

and Recommendation of the Magistrate Judge and affirming the decision of the

Administrative Law Judge (“ALJ”) denying Hall’s application for social security

disability benefits.   Because we write only for the parties who already are familiar with

the facts of this case, we will not restate those facts except as necessary for our analysis.

For the reasons set forth below, we will reverse and remand for further proceedings.

                                               I.

       This case has had a protracted procedural history. Hall filed her application for

disability insurance benefits under Title II of the Social Security Act on September 25,

1997, seeking a closed period of benefits from her alleged onset date of October 16, 1987,

to December 31, 1993, her date last insured.        Hall’s application was denied initially and

upon reconsideration by the state agency, moved on to an ALJ hearing, was remanded to

the state agency for consideration of a new argument, again was denied, and proceeded to

a second hearing, following which it was denied by the ALJ.

       Hall appealed the ALJ’s denial to the District Court, which remanded the case to

the Commissioner for a third ALJ hearing due to an incomplete record.          On December

15, 2003, the ALJ issued a decision denying Hall’s application, which became the final

decision of the Commissioner when the Appeals Council denied Hall’s request for

review.   The District Court adopted the Magistrate Judge’s Report and Recommendation

and affirmed the final decision of the Commissioner. This appeal followed.

                                              II.

                                               2
       We have jurisdiction under 28 U.S.C. §1291 over the final decision of the District

Court. While our review is plenary, we are “bound by the ALJ’s findings of fact if they

are supported by substantial evidence in the record.” Plummer v. Apfel, 186 F.3d 422,

427 (3d Cir. 1999). “Substantial evidence” is such “relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Hartranft v. Apfel, 181 F.3d
358, 360 (3d Cir. 1999) (quoting Pierce v. Underwood, 487 U.S. 552 (1988)). Despite

the deference to administrative decisions required by this standard, reviewing courts

“‘retain a responsibility to scrutinize the entire record and to reverse or remand if the

[Commissioner’s] decision is not supported by substantial evidence.’" Morales v. Apfel,

225 F.3d 310, 317 (3d Cir. 2000) (quoting Smith v. Califano, 637 F.2d 968, 970 (3d Cir.

1981)).

       A five-step sequential evaluation process is used to determine whether a claimant

is under a disability. 20 C.F.R. §404.1520. The ALJ must determine in sequence: (1)

whether the claimant is currently engaged in substantial gainful activity; (2) whether she

has a severe impairment; (3) whether her impairment meets or equals a listed impairment;

(4) whether the claimant's impairment prevents her from performing her past-relevant

work; and, (5) whether the claimant can perform any other work which exists in the

national economy, in light of her age, education, work experience, and residual functional

capacity. 20 C.F.R. §404.1520(a)(4); see also Newell v. Comm’r of Social Security, 347
F.3d 541, 545-46 (3d Cir. 2003). The claimant bears the burden of proof with respect to

the first four steps, then the burden shifts to the Commissioner at step five. Ramirez v.

                                              3
Barnhart, 372 F.3d 546, 550-51 (3d Cir. 2004).

       The ALJ found that Hall suffers from the severe impairments of fibromyalgia and

interstitial cystitis, but that those impairments, alone or in combination, do not meet or

equal the criteria of any of the listed impairments. The ALJ also found that, although

plaintiff is unable to perform her past relevant work, she nevertheless retains the residual

functional capacity to perform the “full range of unskilled light work.” In light of Hall’s

residual functional capacity, age, education and work experience, the ALJ applied 20

C.F.R., Appendix 2, Medical-Vocational Rule 202.21, which directs a finding of not

disabled for a younger individual with a high school or more education and prior non-

transferable skilled or semi-skilled work experience who retains the residual functional

capacity for light work. Accordingly, the ALJ determined that plaintiff was not disabled

under the Act at any time during the relevant closed time period.

                                             III.

       Hall argues that the ALJ offered inadequate reasons for rejecting the opinions of

two treating physicians as well as plaintiff’s testimony.   The District Court found that

the ALJ’s evaluation of the medical evidence and of plaintiff’s testimony was supported

by substantial evidence and we agree.

       Under the Social Security Regulations and the law of this Circuit, opinions of

treating physicians are entitled to substantial, and at times even controlling, weight. 20

C.F.R. §404.1527(d)(2). Where a treating physician’s opinion on the nature and severity

of an impairment is well supported by medically acceptable clinical and laboratory

                                              4
diagnostic techniques and is not inconsistent with other substantial evidence in the record,

it will be given controlling weight. Id; Fargnoli v. Massanari, 247 F.3d 34, 43 (3d Cir.

2001). When a treating source’s opinion is not entitled to controlling weight, it is

evaluated and weighed under the same standards applied to all other medical opinions,

taking into account numerous factors including the opinion’s supportability, consistency

and specialization. 20 C.F.R. §404.1527(d)(2).

       Here, the ALJ adhered to the foregoing standards in evaluating the medical

evidence and adequately explained her assessment of that evidence in her decision. In

particular, the ALJ addressed the treating physician opinions of Dr. Kamen and Dr.

Whitmore and set forth her rationale for not according those opinions controlling weight,

specifically noting internal inconsistencies in various reports and treatment notes from Dr.

Kamen as well as other contradictory medical evidence.      Upon our review of the record,

we agree with the District Court that the ALJ’s evaluation of the medical evidence,

including the opinions of Hall’s treating physicians, is supported by substantial evidence.

       Likewise, we are satisfied that the ALJ properly evaluated Hall’s subjective

complaints of pain and limitations in accordance with the regulations. Allegations of pain

and other subjective symptoms must be supported by objective medical evidence, 20

C.F.R. §404.1529(c), and an ALJ may reject a claimant’s subjective testimony if she does

not find it credible so long as she explains why she is rejecting the testimony. Schaudeck

v. Comm’r of Social Security, 181 F.3d 429, 433 (3d Cir. 1999); SSR 96-7p.

       In assessing Hall’s credibility, the ALJ considered Hall’s subjective complaints,

                                             5
but also considered those complaints in light of the medical evidence, her treatment

history and all of the other evidence of record. In doing so, the ALJ concluded that Hall’s

subjective complaints of totally disabling pain and limitations are inconsistent with the

totality of the medical evidence. The ALJ thoroughly explained her credibility finding in

her decision and we are in agreement with the District Court that the ALJ’s credibility

finding is supported by substantial evidence.

                                              IV.

       Hall also argues that the ALJ improperly applied the medical-vocational

guidelines, or “grids”, to direct a finding of not disabled at step five of the sequential

evaluation process.    Because the ALJ recognized in her decision several nonexertional

limitations, specifically, urinary frequency and a restriction to “simple, repetitive tasks”

arising from Hall’s impairments, the ALJ’s reliance on the grids constitutes reversible

error under our decision in Sykes v. Apfel, 228 F.3d 259 (3d Cir. 2000).

       At step five of the sequential evaluation process, the Commissioner bears the

burden of showing that the claimant can perform other work which exists in the national

economy, in light of her age, education, work experience, and residual functional

capacity. 20 C.F.R. §404.1520(a)(4)(v). See also Newell, 347 F.3d at 546. Residual

functional capacity is that which an individual still is able to do despite the limitations1


       1
         Limitations may be exertional, nonexertional or a combination of both. 20
C.F.R. §1569a(a). Exertional limitations are those that only affect a claimant’s ability to
meet the strength demands of jobs (sitting, standing, walking, lifting, carrying, pushing
and pulling). 20 C.F.R. §404.1569a(b). Non-exertional limitations are those that affect

                                               6
caused by her impairments. 20 C.F.R. §404.1545(a)(1); Fargnoli, 247 F.3d at 40.

       The grids set out various combinations of age, education, work experience and

residual functional capacity and direct a finding of disabled or not disabled for each

combination. See 20 C.F.R. Part 404, Subpart P, Appendix 2. When the four factors in a

claimant’s case correspond exactly with the four factors set forth in the grids, the ALJ

must reach the result the grids reach. Sykes, 228 F.3d at 263; 20 C.F.R. §404.1569 and

Subpart P, Appendix 2, §200.00. However, where the limitations imposed by a

claimant’s impairments and related symptoms affect the ability to meet both the strength

demands and non-strength demands of jobs, the grids will not apply to direct a conclusion

as to disability, but will be used solely as a framework to guide the disability decision. 20

C.F.R. §404.1569a(d).

       The ALJ found that Hall retains the residual functional capacity to perform the

“full range of unskilled light work.” However, in the body of her decision, the ALJ also

acknowledged and discussed various nonexertional limitations resulting from Hall’s

impairments, specifically, “urinary frequency of every two to three hours” resulting from

interstitial cystitis as well as the ability to perform only “simple, repetitive tasks” due to



a claimant’s ability to meet job demands other than strength demands. 20 C.F.R.
§404.1569a(c). Examples of non-exertional limitations include: difficulties functioning
because of nervousness, anxiety or depression; difficulties in maintaining attention or
concentration; difficulties in understanding or remembering detailed instructions;
difficulties seeing or hearing; difficulties handling physical features of a work setting,
such as dust or fumes; or, difficulties with manipulative or postural functions, such as
reaching, handling, stooping, climbing, crawling, or crouching. Id.

                                               7
distractions from Hall’s “somatic preoccupation with pain.” Despite her recognition of

these nonexertional limitations, the ALJ nevertheless used the grids to direct a finding of

not disabled.

       The ALJ’s use of the grids despite the presence of nonexertional impairments is

directly contrary to our holding in Sykes, wherein we expressly concluded:

       in the absence of a rulemaking establishing the fact of an undiminished
       occupational base, the Commissioner cannot determine that a claimant’s
       nonexertional impairments do not significantly erode his occupational base under
       the medical-vocational guidelines without either taking additional vocational
       evidence establishing as much or providing notice to the claimant of his intention
       to take official notice of this fact (and providing the claimant with an opportunity
       to counter the conclusion).
228 F.3d at 261.

       On appeal, the Commissioner does not contest the presence of the foregoing

nonexertional impairments but instead attempts to justify the ALJ’s use of the grids in

spite of their presence. As to “simple, repetitive tasks,” the Commissioner argues that the

ALJ’s residual functional capacity finding actually accommodates this limitation by

restricting Hall to unskilled light work. However, the Commissioner cites no authority,

be it regulation, ruling or case law, supporting the proposition that a limitation to “simple,

repetitive tasks” restricts only skilled work but has no effect on an individual’s ability to

perform unskilled work. Moreover, no vocational expert testimony was received to

establish that limiting an individual to “simple, repetitive tasks,” does not significantly

erode the occupational base for unskilled jobs as well as skilled ones, and no official

notice was taken of this fact. On remand, vocational evidence is required to determine

                                              8
whether Hall’s limitation to “simple, repetitive tasks” further erodes the occupational base

for unskilled light work.2

       As to urinary frequency, the Commissioner concedes that “a need to frequent a

restroom more often than scheduled breaks might be an additional non-exertional

limitation.” The Commissioner attempts to downplay this “facially appealing” position

by suggesting that such a limitation was found to be “not credible.” However, the ALJ

expressly recognized Hall’s “urinary frequency of every two to three hours” but

summarily determined, without reference to any vocational evidence, that such frequency

“is not so disruptive that it would interfere with major life activities, including work.”

The ALJ cites no evidence in support of this conclusion, which is precisely the type of

determination that we held in Sykes that the ALJ cannot make in the absence of

rulemaking, vocational testimony or the taking of official notice after providing the

claimant an opportunity to counter it.

       The record supports a finding that both exertional and nonexertional limitations

result from Hall’s impairments. Accordingly, the ALJ’s use of the grids to direct a



       2
         On remand, the ALJ should also clarify the “simple, repetitive task” limitation to
ensure that the hypothetical to the vocational expert contains all of the limitations arising
from Hall’s impairments. In Burns v. Barnhart, 312 F.2d 113, 123 (3d Cir. 2002), we
noted that a limitation restricting Burns to “simple, repetitive one, two-step tasks” was not
sufficiently descriptive to convey the deficiencies resulting from Burns’ mental
impairments, distinguishing Howard v. Massanari, 255 F.3d 577 (8th Cir. 2001), in which
the court concluded that the phrase “simple, routine, repetitive work” was sufficient to
account for the claimant’s limitations where that claimant’s deficiencies were solely in
the areas of “concentration, persistence or pace.”

                                              9
finding of not disabled is contrary to our ruling in Sykes and constitutes reversible error.

In light of Hall’s nonexertional limitations, on remand the ALJ will not be permitted to

rely on the grids to dictate a finding of not disabled, but may only use the grids as a

framework to guide the disability determination.     Instead, the ALJ must seek the advice

of a vocational expert, or other similar evidence as outlined in Sykes, to aid in the

determination of whether jobs exist in the national economy which can be performed by

someone of Hall’s age, education, work background and residual functional capacity,

properly assessed to include the nonexertional limitations resulting from her

impairments.3 See Sykes, 228 F.3d at 273.




       3
          Hall also argues that the ALJ failed to explain adequately her finding that Hall
retains the residual functional capacity to perform the “full range of unskilled light work.”
To the extent that the ALJ failed to include the nonexertional limitations resulting from
Hall’s impairments in her residual functional capacity finding, we agree that the ALJ’s
finding is lacking. However, upon review of the record, we do agree with the District
Court that the ALJ adequately explained her finding that Hall retains the residual
functional capacity to perform the exertional requirements for the full range of unskilled
light work, and that this finding is supported by substantial evidence in the record. On
remand, the ALJ merely should incorporate the appropriate nonexertional impairments
into her otherwise sound residual functional capacity finding.

                                             10